         Case 1:16-cr-00019-PGG Document 153 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                              ORDER

MAALIK ALIM JONES,                                              16 Cr. 19 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Clerk of Court is directed to remove the ECF designation marking this case

as “closed” and restore the case to active status.

Dated: New York, New York
       September 10, 2021
